WIGGINTON, Judge.
Appellant challenges a portion of his sentence imposed after he entered a nolo con-tendere plea to two counts of trafficking in a controlled substance and one count of use of a firearm in the commission of a felony. He was sentenced to three concurrent five-year terms with a three-year mandatory minimum on each count. On appeal, he points out that imposition of the mandatory minimum sentence on the firearm count was improper since that offense is not one of the enumerated offenses for which the mandatory minimum sentence may be imposed under either section 893.135 or section 775.087(2). We agree. Accordingly, this case is remanded with instructions that the trial court enter an appropriate order striking from appellant’s sentence the imposition of the mandatory minimum term for the firearm count. See Brewer v. State, 343 So.2d 628 (Fla. 4th DCA 1977).
REVERSED in part and REMANDED for correction of appellant’s sentence.
WENTWORTH and NIMMONS, JJ., concur.